SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [ ] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 FORUM FUNDS (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total Fee Paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Proxy Materials PLEASE CAST YOUR VOTE NOW! Brown Advisory Funds (each a series of Forum Funds) Dear Shareholder: A Special Meeting of Shareholders of the Brown Advisory Funds, each a series of Forum Funds(the “Funds”), will be held on April9, 2010 at 10:30 a.m., Eastern Time (“Special Meeting”).(See the full list of the Funds on the next page.)The purpose of the Special Meeting is to seek your approval of a proposed reorganization of the Funds.The Funds are currently organized as series of Forum Funds, a registered investment company with its principal offices at Three Canal Plaza, Portland, Maine 04101.After completion of the proposed tax-free reorganizations, the Funds would be organized as series of Professionally Managed Portfolios, a registered investment company with its principal offices at 615East Michigan Street, Milwaukee, Wisconsin 53202.The proposed reorganizations will not result in a change in the investment advisers to the Funds or any changes to the Funds’ investment objectives, strategies and risks.The Funds’ investment limitations will remain substantially similar.This package contains a Proxy Statement, other information regarding the proposal and the materials to use when casting your vote. Please read the enclosed materials and cast your vote on the proxy card(s).Please vote your shares promptly.Your vote is extremely important, no matter how large or small your holdings may be.The proposal has been carefully reviewed by the Board of Trustees, a majority of whom are considered unaffiliated with the Funds, Brown Investment Advisory Incorporated (the Funds’ investment adviser) and Cardinal Capital Management, L.L.C. and Munder Capital Management (the sub-advisers of two of the Funds).We recommend that you vote FOR the proposal. The questions and answers on the next few pages are provided to assist you in understanding the proposal.The proposal is described in greater detail in the enclosed Proxy Statement. Voting is quick and easy.Everything you need is enclosed.To cast your vote, simply complete the proxy card(s) enclosed in this package.Be sure to sign each card before mailing it in the postage-paid envelope.You may also vote your shares by touch-tone telephone or through the Internet.Simply call the toll-free number or visit the web site indicated on your proxy card(s), enter the control number found on the card(s), and follow the recorded or online instructions. If you have any questions before you vote, please call the Funds at 1-877-864-5059.Thank you for your participation in this important initiative. Sincerely, Brown Investment Advisory Incorporated Important information to help you understand and vote on the proposal Q & A: QUESTIONS AND ANSWERS While we encourage you to read the full text of the enclosed Proxy Statement, here is a brief overview of the matter affecting you as a shareholder of one or more of the Brown Advisory Funds (each a “Target Fund”) that requires your vote.The chart below shows how the Funds will be organized as a result of the proposed reorganizations. Forum Fund (Target Fund) (Class) Proposed to be Reorganized into PMP Fund (Acquiring Fund) (Class) Brown Advisory Growth Equity Fund Institutional Shares (BIAGX) A Shares (BAGAX) è Brown Advisory Growth Equity Fund (new) Institutional Shares (BIAGX) A Shares (BAGAX) Brown Advisory Value Equity Fund Institutional Shares (BIAVX) A Shares (BAVAX) è Brown Advisory Value Equity Fund (new) Institutional Shares (BIAVX) A Shares (BAVAX) Brown Advisory Flexible Value Fund Institutional Shares (BIAFX) A Shares (BAFVX) è Brown Advisory Flexible Value Fund (new) Institutional Shares (BIAFX) A Shares (BAFVX) Brown Advisory Small-Cap Growth Fund Institutional Shares (BIASX) A Shares (BASAX) D Shares (BIAAX) è Brown Advisory Small-Cap Growth Fund (new) Institutional Shares (BIASX) A Shares (BASAX) D Shares (BIAAX) Brown Cardinal Small Companies Fund (formerly known as the Brown Advisory Small Cap Value Fund) Institutional Shares (BIACX) A Shares (BASVX) è Brown Cardinal Small Companies Fund (new) Institutional Shares (BIACX) A Shares (BASVX) Brown Advisory Small-Cap Fundamental Value Fund Institutional Shares (BIAUX) A Shares è Brown Advisory Small-Cap Fundamental Value Fund (new) Institutional Shares (BIAUX) A Shares Brown Advisory Opportunity Fund Institutional Shares (BIAOX) A Shares è Brown Advisory Opportunity Fund (new) Institutional Shares (BIAOX) A Shares Brown Advisory Core International Fund Institutional Shares (BIANX) è Brown Advisory Core International Fund (new) Institutional Shares (BIANX) Brown Advisory Maryland Bond Fund Institutional Shares (BIAMX) è Brown Advisory Maryland Bond Fund (new) Institutional Shares (BIAMX) Brown Advisory Intermediate Income Fund Institutional Shares (BIAIX) A Shares (BIATX) è Brown Advisory Intermediate Income Fund (new) Institutional Shares (BIAIX) A Shares (BIATX) Q&A 1 Q. What is this document and why are we sending it to you? A. The attached document is a proxy statement (“Proxy Statement”) and is being provided to you by the Target Funds in connection with the solicitation of proxies to vote on the proposed reorganization of each Target Fund (each a “Reorganization”) at the special meeting of shareholders (“Special Meeting”).The Proxy Statement contains the information that shareholders of the Target Funds should know before voting on the Reorganizations. Q. What will happen to the Target Funds? A. Subject to the approval of shareholders as described below, each Target Fund will be reorganized into a corresponding, newly created, series of Professionally Managed Portfolios (each an “Acquiring Fund”).All of the assets and liabilities of each Target Fund will be transferred to and assumed by the corresponding Acquiring Fund, and you, as a shareholder of a Target Fund, will receive shares of the same class of the corresponding Acquiring Fund having equivalent value to your shares of the Target Fund on the date of their Reorganization.Subsequently, each Target Fund will be liquidated and terminated.Each Reorganization requires approval by the participating Target Fund’s shareholders. The Adviser has the authority to vote on the Proposal from a majority of the shareholders of record of each Target Fund.The Adviser intends to vote such proxies FOR the proposal. The total value of the Acquiring Fund shares that you receive in a Reorganization will be the same as the total value of the shares of the Target Fund that you held immediately before the Reorganization. Q. Why are the Target Funds reorganizing into the Acquiring Funds? A. The Target Funds currently operate as series of Forum Funds (the “Trust”).As series of the Trust, the Target Funds retain various service providers that provide an array of services to all series of the Trust.These services include administration, accounting, transfer agency, distribution, custody and compliance (“Third Party Service Arrangements”).Brown Investment Advisory Incorporated (“Brown Advisory”), the investment adviser to the Target Funds, has determined that the Target Funds could benefit from the services currently provided to series of Professionally Managed Portfolios (“PMP”) and, therefore, has recommended that the Target Funds be reconstituted as series of PMP. Currently, Third Party Service Arrangements are provided to the Target Funds by Citigroup Fund Services, LLC (administration, fund accounting and transfer agency), Foreside Fund Services, LLC (distribution) and Foreside Compliance Services, LLC (compliance).Citibank, N.A. (custody) provides custodian services to two of the Target Funds, while Brown Investment Advisory& Trust Company provides custodian services to the other Target Funds. Third Party Service Arrangements are provided to PMP by U.S. Bancorp Fund Services, LLC (“USBFS”), U.S. Bank National Association, and Quasar Distributors, LLC (both affiliates of USBFS).It is proposed that U.S.Bank National Association will provide custodian services to all of the Acquiring Funds.USBFS has been providing services to mutual funds since 1969 and currently services over 250 mutual fund complexes, including the Winslow Green Mutual Funds, which are also advised by Brown Advisory.Brown Advisory believes that uniting the Brown Advisory Funds and the Winslow Green Mutual Funds under one service provider platform will simplify Brown Advisory’s oversight structure and strengthen its audit and internal controls.In addition, uniting the Brown Advisory Funds and the Winslow Green Mutual Funds on one platform will position those funds to function as a single complex, with increased opportunities for shareholders to exchange between funds. Other benefits Brown Advisory anticipates shareholders could receive include the benefit of Q&A 2 partnering with a third-party service provider that may provide certain resources which may not be available from the Target Funds’ current service providers.Brown Advisory has represented that, for a period of at least two years after the Reorganizations, these services will be provided to the Target Funds at an equal or lower cost under the PMP umbrella than under the Forum Funds’ umbrella. Q. What should I know about the Acquiring Funds? A. Brown Advisory will continue to be the investment adviser to the Acquiring Funds. Similarly, Cardinal Capital Management, L.L.C. and Munder Capital Management (“Sub-Advisers”) will continue to be the sub-advisers to the applicable Acquiring Funds.Each Acquiring Fund will have the same investment objective, strategies and risks as the corresponding Target Fund.Some of the Acquiring Funds adopted identical investment limitations to those of their corresponding Target Funds, while other Acquiring Funds’ investment limitations differ from those of their corresponding Target Funds.In most cases, the differences between a Target Fund’s and the corresponding Acquiring Fund’s fundamental investment limitations are intended to harmonize the fundamental limitations amongst all of the Acquiring Funds.In other cases, in attempts to achieve that harmony, the Acquiring Funds have adopted investment limitations that are either more or less restrictive than the investment limitations of the corresponding Target Funds; however, the changes will have no impact on the management of the Acquiring Funds.The differences in the investment restrictions between the Target Funds and the Acquiring Funds are set forth under “ COMPARISON OF THE INVESTMENT LIMITATIONS OF THE FUNDS” on page 19 of the Proxy Statement. Brown Advisory has represented that each Acquiring Fund will have the same or lower gross and net annual operating expenses as the corresponding Target Fund upon their Reorganization and, therefore, the costs of investing in each Acquiring Fund are expected to be the same or potentially reduced. The primary differences will be (1)the service providers that provide Third Party Service Arrangements (i.e.,administrative, transfer agency, distribution, custody and other general support services) to the Acquiring Funds will be different; (2)the Acquiring Funds may have different fundamental and non-fundamental investment limitations as explained above; and (3)the Acquiring Funds will have a different Board of Trustees than the Target Funds.You will receive Acquiring Fund shares equal in value as of the Reorganizations’ closing date to shares of the corresponding Target Fund you hold as of such date.A Reorganization will not affect the value of your investment at the time of the Reorganization, and your interest in a Target Fund will not be diluted.The Reorganizations are expected to be tax-free to each Target Fund and its shareholders. Q. What happens if a Reorganization is not approved? A. The consummation of any Reorganization is not contingent on the consummation of any other Reorganization.Thus, if any Target Fund’s shareholders do not approve the Reorganization involving that Fund, that Reorganization will not be effected, but the Reorganizations of the other Target Funds will not be affected thereby.In such a case, the Target Fund will continue its operations beyond the date of the Reorganization. Q. Will I be able to purchase and redeem shares and receive distributions the same way? A. The Reorganizations will not affect your right to purchase and redeem shares and to receive distributions, although a different service provider will process these transactions. Q. What action has the Board taken? A. After careful consideration, the Trust’s Board of Trustees (“Board”), including a majority of its members who are not “interested persons” (as that term is defined in the Investment Company Act of 1940, as amended (“1940 Act”)) of the Trust or PMP, approved the proposed Q&A 3 Reorganizations and authorized the solicitation by the Target Funds of proxies voting FOR the Reorganizations. Q. Who bears the expenses associated with the Reorganizations? A. A portion of the expenses associated with the proposed Reorganizations will be borne by USBFS.Brown Advisory will bear the remaining expenses associated with them.The expenses include costs relating to preparation, printing and distribution of the Proxy Statement and the registration statement, legal fees and accounting fees with respect to the Reorganization and Proxy Statement and expenses of holding the Special Meeting and soliciting shareholder votes.The Target Funds will not incur any expenses in connection with the Reorganizations. In addition, Brown Advisory will provide the Trustees of the Trust tail insurance in connection with the Reorganizations to indemnify them to the extent that they would have been subject to indemnification under the Trust’s Trust Instrument with respect to any matters relating to the Target Funds for a six-year period following the closing of the Reorganizations. Q. Who is The Altman Group? A. The Altman Groupis a third party proxy vendor that Brown Advisory has engaged to contact shareholders and record proxy votes.In order to hold the Special Meeting, a quorum must be reached.If a quorum is not attained, the meeting must adjourn to a future date.Voting your shares immediately will help to prevent the need to call you to solicit your vote. Q. Who is eligible to vote? A. Shareholders of record of each Target Fund as of the close of business on February26, 2010 (the “Record Date”) are entitled to be present and to vote at the Special Meeting or any adjournment thereof.Those shareholders will be entitled to cast one vote for each full share and a fractional vote for each fractional share they hold on each proposal affecting their Target Fund presented at the Special Meeting. Q. I am a small investor.Why should I bother to vote? A. Your vote is needed to ensure that a quorum is present at the Special Meeting so that the proposal can be acted upon.Your immediate response on the enclosed proxy card will help prevent the need for any further solicitations for a shareholder vote.We encourage all shareholders to participate, including small investors.If other shareholders like you do not vote, the Target Funds may not receive enough votes to go forward with the Special Meeting.If this happens, the Reorganizations would be delayed, and we may need to solicit votes again, which increases costs. Q. How do I place my vote and whom do I call for more information? A. You may vote your shares by any of the following methods: (1)call the telephone number provided on the enclosed proxy card; (2)log on to the Internet as directed on the proxy card and vote electronically; (3)if you are unable to vote by telephone or on the Internet, fill out your proxy card and return it to us; or (4)attend the Special Meeting on April9, 2010 and vote in person.Please refer to your proxy card for further instructions on how to vote. The following pages give you additional information about the Reorganization and the proposal on which you are being asked to vote. Your Vote Is Important. Thank You for Promptly Recording Your Vote. Brown Advisory Funds, FORUM FUNDS c/o Citigroup Fund Services, LLC, 100Summer Street, Suite1500, Boston, Massachusetts 02110 Q&A 4 Table of Contents NOTICE OF SPECIAL MEETING OF SHAREHOLDERS 1 PROXY STATEMENT 1 A. OVERVIEW 3 B. REASONS FOR THE REORGANIZATIONS 4 C. BOARD CONSIDERATIONS 4 D. COMPARISON OF THE OBJECTIVES, STRATEGIES AND RISKS OF THE FUNDS 5 E. COMPARISON OF THE INVESTMENT LIMITATIONS OF THE FUNDS 19 F. COMPARISON OF CURRENT AND PRO FORMA FEES AND EXPENSES 39 G. PERFORMANCE INFORMATION 51 H. COMPARISON OF SHAREHOLDER SERVICES 57 I. COMPARISON OF VALUATION PROCEDURES 59 J. MANAGEMENT 60 K. CAPITALIZATION 62 L. SUMMARY OF THE AGREEMENT AND PLAN OF REORGANIZATION 65 M. FEDERAL INCOME TAX CONSEQUENCES 65 N. CERTAIN INFORMATION REGARDING THE TRUSTEES AND OFFICERS 67 O. ADDITIONAL INFORMATION 69 P. OTHER BUSINESS 73 Q. SUBMISSION OF SHAREHOLDER PROPOSALS 73 R. NOTICE TO BANKS, BROKER-DEALERS AND VOTING TRUSTEES AND THEIR NOMINEES 73 S. SOLICITATION OF SHAREHOLDER VOTE 74 T. QUORUM AND REQUIRED VOTE FOR THE TARGET FUNDS 74 U. HOUSEHOLDING 74 AppendixA FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 AppendixB COMPARISON OF BUSINESS STRUCTURE AND ORGANIZATIONAL DOCUMENTS
